Case 1:20-cv-22274-KMW Document 7 Entered on FLSD Docket 06/22/2020 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


 ANDRES GOMEZ,
         Plaintiff                                   Case Number: 1:20-cv-22274-KMW


 QUICK CASH AUTO LOANS, INC.,
        Defendant
 ________________________________/
                         NOTICE OF DISMISSAL WITH PREJUDICE

        Plaintiff, pursuant to FRCP 41(a)(1)(A)(i) herby gives this Honorable Court notice of

 dismissal of this action with prejudice.


                                                           Respectfully submitted,



 Dated: June 22, 2020                              /s/ Alberto R. Leal.
                                                     Alberto R. Leal
                                                     Florida Bar No.: 1002345
                                                     E-Mail: al@thelealfirm.com
                                                     The Leal Law Firm, P.A.
